IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41230
                         Summary Calendar



RODNEY JAMES DILWORTH,

                                          Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:97-CV-385
                        --------------------
                          February 27, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Rodney James Dilworth, Texas state prisoner #632515, has

requested a certificate of appealability (“COA”) allowing him to

appeal the dismissal of his federal habeas corpus application

filed pursuant to 28 U.S.C. § 2254.    To obtain a COA, Dilworth

must make a substantial showing of the denial of a constitutional

right.   See 28 U.S.C. § 2253(c)(2).

     To make such a showing, the applicant must demonstrate that

his motion involves issues which are debatable among reasonable

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41230
                                -2-

jurists, that a court could resolve the issues differently, or

that the issues are adequate to deserve encouragement to proceed

further.   Hernandez v. Johnson, 213 F.3d 243, 248 (5th Cir.),

cert. denied, 531 U.S. 966 (2000).   When the district court’s

denial of relief is based on procedural grounds without analysis

of the underlying constitutional claims, “a COA should issue

. . . if the prisoner shows, at least, that jurists of reason

would find it debatable whether the petition states a valid claim

of the denial of a constitutional right, and that jurists of

reason would find it debatable whether the district court was

correct in its procedural ruling.”   Slack v. McDaniel, 529 U.S.

473, 478 (2000).

     Dilworth has failed to make a substantial showing of the

denial of a constitutional right with respect to his claims that

he was denied the effective assistance of counsel during his 1987

guilty plea proceedings resulting in his conviction for

aggravated assault.   This conviction was subsequently used to

enhance the sentences imposed for Dilworth’s 1992 convictions.

Thus, his motion for COA is DENIED with respect to those claims.

     However, jurists of reason would find it debatable whether

the district court erred procedurally in denying Dilworth’s

motion to amend his complaint to directly challenge his 1992

convictions.   See Slack, 529 U.S. at 484.   Thus, Dilworth’s

motion for COA is GRANTED with respect to that claim.

     The district court’s judgment is VACATED with respect to its

denial of Dilworth’s motion to amend his petition, and this case

is REMANDED to the district court for consideration of Dilworth’s
                          No. 01-41230
                               -3-

challenges to his 1992 convictions raised in the amended

petition.

     COA GRANTED IN PART AND DENIED IN PART, JUDGMENT AFFIRMED IN
PART AND VACATED IN PART; REMANDED